Barnes, J.
This is the second appeal in this case. When the former appeal was considered, it was held that the judgment, so far as it related to the present cause of action, should be reversed because the evidence was insufficient to show that any freight train of the defendant company had passed plaintiff’s premises prior to, or at the time, the fire started which destroyed plaintiff’s trees or timber, and that how the fire originated was merely a conjecture. 91 Neb. 75. When the cause was remanded to the district court, further evidence was introduced on the second trial, which, if believed by the jury, was sufficient to sustain the present verdict. The judgment of the district court is therefore
Affirmed.
Rose, Sedgwick and Hamer, JJ., not sitting.